Opinion by
Mr. Chief Justice Stebbett,
The court’s refusal to charge, “ That under all the evidence in the case the verdict of the jury should be for the defendant,” is the only assignment of. error-on this record.
That instruction could not have been given unless there was .an entire lack of competent evidence tending to prove that plaintiff’s injury was the result, in part at least, of defendant’s negligence, or unless it was clearly established by plaintiff’s admission or by undisputed evidence that he himself was guilty of negligence that contributed to his injury. Neither of these conditions existed in this case. On the contrary, the testimony tended strongly to prove that the township authorities were grossly negligent in not keeping the road, — from the edge of which plaintiff fell into the pit, — in a reasonably safe condition *354for public travel, and that their negligence, in that regard, was the proximate cause of his injury. There was also some testimony tending to show that plaintiff himself was guilty of negligence which contributed to the injury of which he complains. These questions of negligence on the one hand, and contributory negligence on the other,- were both questions of fact for the exclusive determination of the jury; and to them they were fairly submitted by the learned trial judge with instructions of which the defendant, at least, has no just reason to complain. The controlling questions of fact, upon which alone the plaintiff’s right to recover depended, were thus definitively settled, in the regular and orderly way, by the verdict of the jury. Subject to the power of the trial court to set aside or provisionally reduce a plainly excessive verdict, or to set aside a verdict that is manifestly contrary to instructions, or against the weight of the evidence, etc., a verdict should be the end of litigation, as to questions of fact; and, ordinarily it would be so, if disappointed parties did not too often unwisely expect this court to usurp the functions of the constitutionally ordained triers of fact, and retry questions which are within their exclusive province.
It is unnecessary to consider subordinate matters that are necessarily involved in the controlling questions above stated. It would be a waste of time to do so. The record discloses no substantial error in the course of the trial, — certainly none that would justify us in disturbing the judgment.
Judgment affirmed.